Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska. 99501

PH: (907) 272-9255
FAX: (907) 272-9256

Laura J. Eakes

Walker & Eakes, LLC
329 F Street, Suite 200
Anchorage, AK 99507
Phone (907) 272-9255
Facsimile (907) 272-9256

laura@walkereakes.com

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
ALASKA KETCHIKAN DIVISION

ALEX J. LEGE, an individual,
Plaintiff,
v.

THE CITY OF KETCHIKAN, a
municipal corporation, ROBERT
CHEATAM, in his individual capacity,
JUSTIN OSTER, in his individual
capacity, and LOUIS BONETA, JR., an
individual.

Case No. 5:20-cv-006-HRH

Newer meee Nee eee eee eee eee eee eee ee ee” Nee eee eee”

Defendants.

 

DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT
COME NOW defendants THE CITY OF KETCHIKAN, ROBERT CHEATAM
and JUSTIN OSTER, by and through counsel, Walker & Eakes, and for their answer to
plaintiff's Amended Complaint hereby admits , denies and alleges as follows:
PRELIMINARY STATEMENT
1. The defendants deny that any violation of rights occurred.
2. The defendants deny the allegations of wrongdoing in this paragraph.

3. Defendants deny that any relief is owed to the plaintiff in this matter.

 

 

rese 5:20-cv-O00006-HRH Document 22 Filed 08/03/20 Page 1 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200

PH: (907) 272-9255

Anchorage, Alaska 99501
FAX: (907) 272-9256

q

 

 

JURISDICTION AND VENUE

4. The defendants admit that this court has jurisdiction over the claims
presented.
5. Admit.
THE PARTIES

5. [sic] Admit.
6. Defendant City of Ketchikan admits its identity, but denies legal

 

allegations.
7. Admit.
8, The defendants cannot speak to what the plaintiff is intending.
9. Admit.
10. The defendants cannot speak to what the plaintiff is intending.
11. Admit.
GENERAL ALLEGATIONS
12. Admit.
13. Admit.

14. Defendants admit that the neighbors had prior contact. The defendants
admit that Mr. Lege was in possession of a knife at the time of his arrest. All other
allegations are denied for insufficient knowledge.

15. Defendants admit that the relevant incident occurred on May 7, 2019.
Defendants refer to the documents in question rather than attempting to paraphrase
them.

16. Defendant Cheatam was familiar with both Lege and Boneta.

17. Defendants deny the characterization of the incident.

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER
Page 2 o

2 of 16
base 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 2 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

 

r

18. Defendants refer to the videotape for details of the incident and deny the
accuracy of the plaintiff's summary.

19. Defendants refer to the videotape for details of the incident and deny the
accuracy of the plaintiff's summary.

20. Defendants admit that Boneta was interviewed at the scene. The
plaintiff's summary is otherwise denied in favor of the videotapes of the encounter. A
standing objection to the plaintiff's allegations is made on the basis that it seeks to force
the defendants to alter the material already recorded by audio visual means, and to force
opposing counsel to create its own version of the transcript. The defendants refer to the
recorded material for an accurate version of events, and object to the effort to force
counsel to create a binding summary in pleadings.

21. Defendants admit that Boneta was interviewed at the scene. The
plaintiff's summary is otherwise denied in favor of the videotapes of the encounter.

22. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that they did not secure a search warrant for Boneta's premises. The plaintiff's
summary is otherwise denied.

23. Defendants admit that Boneta was interviewed at the scene. The
plaintiffs summary is otherwise denied in favor of the videotapes of the encounter.

24. Defendants admit that Boneta was interviewed at the scene. The
plaintiffs summary is otherwise denied in favor of the videotapes of the encounter.

25. Defendants admit that Boneta was interviewed at the scene. The

plaintiff's summary is otherwise denied in favor of the videotapes of the encounter.

Lege v. The City of Ketchikan et al.; Case No. CI
ANSWER
Page 3 o

£16 ;
ase 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 3 of 16

 
Walker & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

 

26. Defendants admit that Boneta was interviewed at the scene. The
plaintiff's summary is otherwise denied in favor of the videotapes of the encounter.

27. Defendants admit that Boneta was interviewed at the scene. The
plaintiff's summary is otherwise denied in favor of the videotapes of the encounter.

28. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had come into his apartment without permission.
The summary is denied in favor of the videotapes of the encounter.

29. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had come into his apartment without permission.
The summary is denied in favor of the videotapes of the encounter.

30. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had come into his apartment without permission.
The summary is denied in favor of the videotapes of the encounter, and any official
transcript which may be created.

31. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had come into his apartment without permission.
The summary is denied in favor of the videotapes of the encounter, and any official
transcript which may be created.

32. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had come into his apartment without permission.
The summary is denied in favor of the videotapes of the encounter, and any official

transcript which may be created.

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER

Page

4 of 16 ;
base 5:20-cv-00006-HRH Document 22 Filed 08/03/20 Page 4 of 16

 
Walker & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

(

 

 

33. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had come into his apartment without permission.
The summary is denied in favor of the videotapes of the encounter, and any official
transcript which may be created.

34. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had brandished a knife. The summary is denied in
favor of the videotapes of the encounter, and any official transcript which may be
created.

35. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had brandished a knife. The summary is denied in
favor of the videotapes of the encounter, and any official transcript which may be
created.

36. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had brandished a knife and come after him. The
summary is denied in favor of the videotapes of the encounter, and any official
transcript which may be created.

37. Defendants admit that Boneta was interviewed at the scene. Defendants
admit that Boneta alleged that Lege had brandished a knife. The summary is denied in
favor of the videotapes of the encounter, and any official transcript which may be
created.

38. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any

official transcript which may be created.

Lege v. The City of Ketchikan et al.; Case No. CI
ANSWER
Page 5 o

5 of 16 ;
base 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 5 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200

Anchorage, Alaska 99501
PH: (907) 272-9255
FAX: (907) 272-9256

 

 

39. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

40. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

41. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

42. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

43. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

44. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

45. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any

official transcript which may be created.

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER

Page 60

£16 ;
Pase 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 6 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200

<
2
® io (2
oo 8
No
aN
mM
oN a
=n
{oa
eS
“oo
aa 2
on
or %
=
ou
<
zt

 

 

LL.

46. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

47. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

48. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

49. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

50. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

51. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

52. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any

official transcript which may be created.

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER

P 7 of 16 .
ase 5:20-cv-00006-HRH Document 22 Filed 08/03/20 Page 7 of 16

 
Walker & Eakes LLC

PH: (907) 272-9255

329 F Street, Suite 200
Anchorage, Alaska 99501
FAX: (907) 272-9256

q

 

 

53. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

54. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

55. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

56. Defendants admit that the referenced witness was interviewed at the
scene. The summary is denied in favor of the videotapes of the encounter, and any
official transcript which may be created.

57. Defendants admit that Cheatam came back to the Lege landing to meet
with Oster. Defendants refer to the videotape of the encounter for specific details. The
plaintiffs summary is denied.

58. Defendants admit that Cheatam came back to the Lege landing to meet
with Oster. Defendants refer to the videotape of the encounter for specific details. The
plaintiff's summary is denied.

59. Defendants admit that Cheatam came back to the Lege landing to meet
with Oster. Defendants refer to the videotape of the encounter for specific details. The

plaintiff's summary is denied.

Lege v. The City of Ketchikan et al.; Case No. CI
ANSWER

P 8 of 16 .
base 5:20-cv-00006-HRH Document 22 Filed 08/03/20 Page 8 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

(

 

 

60. Defendants admit that Lege made a statement to the responding officers.
Defendants refer to the videotape of the encounter for specific details. The plaintiff's
summary is denied.

61. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

62. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

63. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

64. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

65. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

66. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

67. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied. Defendants admit that the plaintiff's knife was taken
into evidence. Defendants deny any Constitutional or other violation occurred.

68. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

69. Defendants refer to the videotape of the encounter for specific details.

The plaintiffs summary is denied.

Lege v. The City of Ketchikan et al.; Case No. CI
ANSWER
Page 9 of

16 ;
Case 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 9 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

 

 

70. Defendants admit that the plaintiff was given his Miranda warning.
Defendants refer to the videotape of the encounter for specific details. The plaintiff's
summary is otherwise denied.

71. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

73. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

74. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

75. Defendants refer to the videotape of the encounter for specific details.
The plaintiff's summary is denied.

POLICY OR CUSTOM ALLEGATIONS

76. Denied

77. Denied.

78. The allegation is vague and more specific details of the alleged
complaint would be needed to form an answer. Therefore the allegation is denied for

insufficient knowledge.

 

79. Denied.
80. Denied.
81. Denied
82. Denied.
83. Denied
DAMAGES
84. Denied
Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER
Page 10 of 16

frase 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 10 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

=

 

FIRST CLAIM
85. Prior responses are incorporated by reference.
86. Defendant admits that this right is well established, as interpreted by the
court system.
87. Defendant denies the accuracy or completeness of the plaintiff's legal

position, and denies that the allegation is applicable to the facts in this case.

88. Defendant denies that there was any violation of Constitutional rights in
this case.
89. Defendant denies the plaintiffs version of events and denies the

allegation that his rights were violated.

90. Defendant denies the plaintiffs version of events and denies the
allegation that his rights were violated.

91. Denied.

92. Denied

SECOND CLAIM

93. Prior responses are incorporated by reference.

94. Defendants admit that this right is well established, as interpreted by the
court system.

95. Defendants deny the accuracy or completeness of the plaintiffs legal
position, and denies that the allegation is applicable to the facts in this case.

96. Defendants deny that there was any violation of Constitutional rights in this

case.

Lege v. The City of Ketchikan et al.; Case No. CI
ANSWER

P 11 of 16 .
ase 5:20-cv-00006-HRH Document 22 Filed 08/03/20 Page 11 of 16

 

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

ea

|

 

 

97. Defendants admit that the plaintiff was arrested, but deny that his rights
were violated.

98. Defendants deny the accuracy or completeness of the plaintiff's legal
position, and denies that the allegation is applicable to the facts in this case.

99. Defendants deny that there was any violation of Constitutional rights in this
case.

100. Denied.

101. Denied.

THIRD CLAIM
102. Prior responses are incorporated by reference.
103. Defendants deny the accuracy or completeness of the plaintiffs legal

position, and denies that the allegation is applicable to the facts in this case.

104. Denied.
105. Denied.
106. Denied.
107. Denied.
108. Denied.
109. Denied.
110. Denied.
111. Denied.

FOURTH CLAIM
112. Prior responses are incorporated by reference.
113. Denied.
114. Denied.

Lege v. The City of Ketchikan et al.. Case No. CI
ANSWER
Page 12 of 16

ase 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 12 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

my,

115.

116.

117.

118.

119.

120.

121.

122.

123.

Denied.
FIFTH CLAIM

Prior responses are incorporated by reference.

Denied.

Denied.

Denied.

Denied.

Denied

Defendants admit that a criminal complaint was lodged against Mr. Lege.

Defendants admit that a criminal complaint was lodged against Mr. Lege

which included a statement, and refer to the original statement as a whole.

124.

125.

126.

127,

128.

129.

130.

131,

132.

133.

134.

135.

Denied.
Defendants admits the statement, but denies that it is legally complete.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.

Denied.

Lege v. The City of Ketchikan et al.; Case No. CI

ANSWER
Page 13 of 1

 

 

£16
[fase 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 13 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200

PH: (907) 272-9255

Anchorage, Alaska 99501
FAX: (907) 272-9256

=X

 

 

SIXTH CLAIM

136. Prior responses are incorporated.

137. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

138. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

139. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

140. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

141. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

142. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

143. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

144. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

145. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.

146. This allegation is directed at a different defendant. But the defendant

denies the accuracy or completeness of the plaintiff's version of events.

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER
Page 14 of 16

ase 5:20-cv-O00006-HRH Document 22 Filed 08/03/20 Page 14 of 16

 
Walker & Eakes LLC

329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

=

ase

 

147. This allegation is directed at a different defendant. But the defendant
denies the accuracy or completeness of the plaintiff's version of events.
148. This allegation is directed at a different defendant. But the defendant

denies the accuracy or completeness of the plaintiff's version of events.

 

AFFIRMATIVE DEFENSES
1. The defendants had absolute immunity.
2. The defendants had qualified immunity.
Bt The plaintiff had consented to their entry into his apartment, as is

demonstrated in the videotape of the encounter, and had pointed out the knife later

taken into evidence.

DATED this 3rd day of August, 2020, at Anchorage, Alaska.

Walker & Eakes, LLC
Attorney for Defendants

THE CITY OF KETCHIKAN,
ROBERT CHEATAM and
JUSTIN OSTER

By: 8:/ Laura J. Eakes

Alaska Bar No. 0011072
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and
correct copy of the foregoing was served
this 3th day of August, 2020 by:

_X ‘ECF
__: Facsimile

To the following persons:

Paul A. Clark

Clark Legal Services, LLC
10 Huron Avenue, #1N
Jersey City, NJ 07306

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER

P 15 of 16 .
3°5:20-cv-00006-HRH Document 22 Filed 08/03/20 Page 15 of 16

 

 
Walker & Eakes LLC
329 F Street, Suite 200
Anchorage, Alaska 99501

PH: (907) 272-9255
FAX: (907) 272-9256

M4

 

___ 8: Dorothy Norris
Walker & Eakes, LLC

170.460/pldg/Answee

Lege v. The City of Ketchikan et al.; Case No. Cl
ANSWER
Page 16 of 1

f 16 ;
frase 5:20-cv-O0006-HRH Document 22 Filed 08/03/20 Page 16 of 16

 

 
